SUTTELL, C.J.,
with whom GOLDBERG, J., joins, concurring in part and dissenting in part.
Because we believe there is ample evidence in the record to support the trial justice’s decision to terminate Kathleen’s parental rights, we respectfully dissent. This Court often has explained that the Department of Children, Youth and Families (DCYF) is not required to “hold[ ] the hand of a recalcitrant parent.” In re Joseph S., 788 A.2d 475, 478 (R.I.2002) (quoting In re Kristen B., 558 A.2d 200, 204 (R.I.1989)). Today’s holding, however, in effect, requires DCYF not only to hold the hand of an uncooperative (indeed hostile) parent, but also to assure that the parent provides accurate information to an evalu*1166ator so that appropriate referrals for treatment can be made.
The record indicates that during its period of involvement, DCYF executed four series of case plans for Kathleen and Ronald,21 concerning the necessary steps for reunification with their children, Steven and Zachary. The first set of case plans, dated August 2005, included the objective that both parents “[d]evelop and maintain a substance-free lifestyle.” A series of tasks geared toward this objective was explicitly listed: (1) “[rjefrain from using any/all illegal and intoxicating substances, including alcohol”; (2) “[cjooperate with a Substance Abuse Evaluation scheduled for 8/30/05 at [NRI Community Services (NRI) ] and follow treatment recommendations”; (3) “[cjooperate with the recommendations of the Substance Abuse evaluation,] including individual, group, day an[d]/or residential”; (4) “[s]ubmit to supervised urine screens, random and as scheduled”; and (5) “[i]dentify and utilize [a] network of clean and sober supports such as church, [Alcoholics Anonymous (AA), Narcotics Anonymous (NA) ], and community providers.” The case plans also required that the parents “not attend visits intoxicated or ‘high’ (on alcohol or drugs), with the smell of liquor about [them].”
In accordance with one of the aforementioned tasks, DCYF social caseworker Jennifer Jawharjian referred both parents to NRI for substance-abuse evaluations, which both parents completed. The NRI evaluator concluded that neither parent had a substance-abuse problem. In contrast to the evaluator’s conclusion concerning Kathleen, however, Ms. Jawharjian testified that there were supervised visits at which Kathleen actually “smelled of alcohol.” According to Ms. Jawharjian, when she confronted Kathleen -with substance-abuse concerns, Kathleen frequently responded that she was “of age” and “could drink alcohol.”
Near the end of 2005, a Family Court justice entered a decree that placed the children back at home with both parents, provided that they comply with various services, including, among other things, AA meetings.
A new caseworker was assigned and, in December 2005, the second set of case plans was prepared and signed by both parents. The case plans still included the objective that Kathleen and Ronald “[develop and maintain a substance-free lifestyle.” In terms of tasks geared toward this objective, the case plans stated: (1) “[c]ourt ordered to refrain from using any/ all illegal or intoxicating substances, including alcohol”; (2) “[u]tilize network of clean and sober supports through AA, NA and other community groups”; and (3) “[p]rovide DCYF with documentation of AA participation and attendance.”
In May 2006, a Family Court justice ordered that the children be removed from their home again.22 DCYF social caseworker Erin Cuddy then was assigned to the case. Pursuant to a court order, Ms. Cuddy referred Kathleen to Brian Hayden, Ph.D. for a psychological evaluation. Kathleen disclosed to Dr. Hayden that she previously had lost three of her children, who were taken away from her in Florida because of allegations of alcoholism against both her and Ronald. Kathleen also reported to Dr. Hayden that she was attending AA meetings. Doctor Hayden testified that, during the evaluation, Kathleen ac*1167knowledged that “she was to be in a substance abuse counseling program.” Doctor Hayden recommended to Kathleen that she continue the substance-abuse evaluation and counseling and that she “attend at least two to three AA meetings weekly.” He believed that, before reunification could occur, Kathleen had to acknowledge her alcoholism.
At a hearing held on July 27, 2006, a Family Court justice ordered a second substance-abuse evaluation for both parents. The orders noted that Dr. Hayden’s recommendations were to be “implemented subject to” these new evaluations.
Meanwhile, Ms. Cuddy prepared the third set of case plans, which still included the objective that both Kathleen and Ronald “develop and maintain a substance-free lifestyle.”23 Ms. Cuddy explained that this objective remained in the case plans because it “had not been completed to the satisfaction of any service provider,” and “[i]t appeared after reviewing all of the records * * * that both parents, mother and father, had some type of drinking problem.” The tasks listed to achieve this objective included: (1) “[cjourt ordered to refrain from using any/all illegal and intoxicating substances, including alcohol; this includes not having any alcohol in the home”; (2) “[ujtilize network of clean and sober supports through AA, NA and other community groups”; (8) “[pjrovide DCYF with documentation of AA participation and attendance”; and (4) “pending [a] substance abuse evaluation],” to “[bjecome involved with an approved/licensed provider to address diagnosed alcohol abuse and follow any and all recommendations of this provider as given.”
Pursuant to the aforementioned July 27, 2006 court orders, Kathleen and Ronald participated in substance-abuse evaluations at Tri-Hab on September 11, 2006. However, “[those] evaluation^] did not pan out,” as Tri-Hab was unable to provide an accurate assessment of either parent. Tri-Hab indicated “that they weren’t confident with the information that [Ronald] was providing,” and it recommended that he receive a neuropsychological evaluation. Likewise, Tri-Hab “felt that the information they received from Kathleen was not accurate information and that they could not develop a strong enough rapport with her to accurately assess her.”
In light of these results, a subsequent court order was issued on October 2, 2006, directing Ronald to complete a neuropsy-chological evaluation and directing DCYF to refer Kathleen for a third substance-abuse evaluation. Ms. Cuddy referred Kathleen to Family Resources Community Action (FRCA), where Kelly Riel conducted a substance-abuse evaluation in the fall of 2006. Ms. Riel concluded, based upon the information provided, that Kathleen did not have signs of an alcohol problem. During her testimony, Kathleen claimed that her understanding of these results was that she did not need treatment and that she could resume drinking.
Ms. Cuddy testified that before these evaluations of Kathleen occurred, the FRCA anger-management counselor, Dona Harrower, had agreed to incorporate alcohol treatment in her counseling sessions with Kathleen. Ms. Cuddy later explained, however, that formal substance-abuse counseling was not to be included in Ms. Harrower’s treatment sessions until the evaluation results were obtained.
Ms. Cuddy also testified that Kathleen smelled of alcohol during at least four supervised visits. Ms. Cuddy specifically recalled a visit on November 16, 2006, when Kathleen arrived smelling of alcohol. *1168During that visit, Zachary ran toward Ms. Cuddy to hug her, at which point Kathleen grabbed his sweatshirt hood, causing him to fall to the ground and cry.
After a hearing on January 5, 2007, a Family Court justice issued two decrees requiring that the visits be conducted at DCYF and that Kathleen provide an alcohol screen if she appeared to be under the influence.
Subsequently, Ms. Cuddy prepared the fourth set of case plans, dated January 30, 2007. The case plans again included the objective that both parents “develop and maintain a substance-free lifestyle.” The case plans acknowledged that the parents were “[cjourt ordered to refrain from using any/all illegal and intoxicating substances, including alcohol; this includes not having any alcohol in the home.” The case plans also included the mandate recently ordered by the court — that visits occur at DCYF, that both parents arrive to visits sober, and that Kathleen submit to an alcohol screen if DCYF determines that a screen is necessary.
On April 5, 2007, visits were moved to FRCA. Ms. Cuddy testified that when Kathleen arrived for a visit there on April 19, 2007, she smelled of alcohol and appeared to be intoxicated. Pursuant to the court order, Kathleen was asked to submit to a Breathalyzer test. She refused and began to scream and use profanity. According to Ms. Cuddy, Kathleen said that “Ron[ald] had just as much to drink as she did prior to that visit.” The visit was ended early, at which point Kathleen further commented: “I said I wouldn’t show up to visits drinking. I never said I wouldn’t show up drunk.” Ms. Cuddy testified that as she was taking the children to the car after that visit, they said to her: “I hate when my mommy gets like that. She used to get like that before.”
DCYF filed for termination of parental rights, based on G.L.1956 § 15 — 7—7(a)(3), in September 2007, and a trial was conducted on the matter from January through June 2008. During trial, the justice conducted in-camera interviews of both Steven and Zachary. Steven stated that although his mom “probably” could care for him, he explained that when he used to live with his mom and dad “sometimes they would, like, drink.” He elaborated that, “my mom would drink and my dad would drink a little, but not a lot because he has to take a lot of medicine.” When asked if his mother drank a little or a lot, Steven responded, “somewhere in the middle.”
At trial on April 2, 2008, after repeated outbursts and disruptive actions by Kathleen, the trial justice ordered her to submit to an alcohol test. During her testimony, Kathleen confirmed that she took an alcohol test on April 2, 2008, but claimed that the results of that test were “impossible” because she had not had a drop to drink that morning; she testified that she drank only six beers the night before, went to bed around 11:30 p.m., did not drink at all the next morning, and had the alcohol test performed around noon. Kathleen also testified, on June 20, 2008, that the last time she drank alcohol was about three days earlier.
A visitation on June 5, 2008, while this trial still was in progress, also was ended early. Ms. Cuddy testified that during the visit, Kathleen was slurring her words and repeatedly asking the children the same questions, to the extent that the children asked her to “[pjlease stop asking” them those questions. Ms. Cuddy ended the visit after twenty to thirty minutes, at which point she could smell alcohol on Kathleen’s breath. During her testimony, Kathleen denied drinking on June 5, 2008, or the night before.
*1169Kathleen testified that she does not have an alcohol problem and admitted to drinking only “[e]very now and then.” She denied having alcohol on her breath during any of the visits at which Ms. Cuddy was present, including those visits at which Ms. Cuddy informed her that she smelled of alcohol. She further denied ever being told during a visit at her home that she smelled of alcohol.
In July 2008, the trial justice issued a written decision granting the petitions to terminate the parental rights of both parents; a decree reflecting the trial justice’s findings was entered on August 13, 2008. In his written decision, the trial justice observed the following:
“[Kathleen] self reports that she has no problem with alcohol. Testimony contradicts this assertion. The record indicates numerous occasions on which [she] smelled of alcohol and on at least one occasion, visitation was terminated because of her condition. The child Steven who made every effort to protect his parents in his interview with the court indicated that he had seen his parents drink. * * *
“[Kathleen] denied using alcohol during the course of the trial but in response to a question by the court stated that she had a drink three days prior to her being on the stand. The record of the case indicates that [Kathleen] was highly intoxicated during one of the days of the trial.
“Dr. Hayden testified that [Kathleen] reported the loss of three other children in Florida which was connected with alcoholism and lack of anger management.
“The court finds by clear and convincing evidence that [Kathleen] has a substance abuse problem and has had the said problem for a substantial period of time, and that she has received or has been offered services to correct the situation to no avail.
“[Ronald] did not testify. * * * There was testimony that [he] also drank but not to the extent that his wife drank. [Ronald] comes across as a victim who cannot or will not change the situation. [Kathleen] and [Ronald] appear to be in some sort of symbiotic relationship and are dependent upon each other to fulfill each others [sic] needs and to put up with the behavior of the other no matter how outrageous it may seem to others. They are a couple for better or worse.”
In reviewing cases involving the termination of parental rights, this Court “ex-aminéis] the record to determine if legally competent evidence exists to support the trial justice’s findings.” In re Alexis L., 972 A.2d 159, 165 (R.I.2009) (quoting In re Corryn B., 914 A.2d 978, 981 (R.I.2007)). Those findings are given great weight and will not be overturned unless they are “clearly wrong or the trial justice misconceived or overlooked material evidence.” Id. (quoting In re David L., 877 A.2d 667, 671 (R.I.2005)).
Kathleen argues on appeal, and the majority agrees, that the trial justice erred in finding that DCYF had made sufficient reasonable efforts to achieve reunification.
This Court has established that DCYF must make reasonable efforts to encourage and strengthen the parental relationship and reunite the family prior to filing the petition to terminate parental rights under § 15-7-7(a)(3).24 In re Manuel P., 889 *1170A.2d 192, 196 (R.I.2006); In re Christopher B., 823 A.2d 301, 315 (R.I.2003). The services offered or received that amount to reasonable efforts should be designed to address or correct the situation that led to the children’s removal and placement in DCYF care or custody. In re Jose Luis R.H., 968 A.2d 875, 882 (R.I.2009); In re Christopher B., 823 A.2d at 315. This reasonable-efforts requirement has been described by this Court as “a subjective standard subject to a case-by-case analysis, taking into account, among other things, the conduct and cooperation of the parents.” In re Jose Luis R.H., 968 A.2d at 882 (quoting In re Natalya C., 946 A.2d 198, 203 (R.I.2008)).
Kathleen contends that “no efforts” were made to address her drinking problem, and the majority indeed finds that “Kathleen was never ‘offered’ or referred for alcohol treatment or counseling services.” We, however, are of the opinion that DCYF did make reasonable efforts and did offer services. Kathleen was referred to three different agencies for substance-abuse evaluations. An evaluation is a necessary first step, and an effort made by DCYF, to determine appropriate treatment or counseling services.
Here, no services were identified through the evaluations because one agency did not believe Kathleen had provided accurate information and the other two agencies concluded that she did not have an alcohol problem. These conclusions, however, fly in the face of the plethora of evidence in the record that Kathleen attended at least five visitations smelling of alcohol, the most recent of which was on June 5, 2008, long after the termination trial itself had started. More significantly, Kathleen’s own statements and testimony belie the assessments that she did not have an alcohol problem, perhaps none more dramatically than her comment to social caseworker Ms. Cuddy, at a visitation, that “I said I wouldn’t show up to visits drinking. I never said I wouldn’t show up drunk.” At trial, when asked if she thought it would be appropriate to drink when caring for a child, she responded “if I’m watching a ball game and my son is with me, a few beers isn’t going to hurt.” In addition, she testified that on the very night before a particular trial date she had consumed six beers.
The majority seemingly recognizes the disconnect between the evaluation results and the overwhelming evidence of Kathleen’s alcohol abuse; it states that her “denial of her alleged problems did not relieve DCYF of its duty to refer her for services to help her address these problems in the first instance.” DCYF, however, did more than just make three referrals for substance-abuse evaluations. Ms. Cuddy testified on cross-examination that she also arranged for Ms. Harrower to incorporate alcohol counseling into her sessions with Kathleen. Moreover, DCYF recommended that Kathleen attend AA meetings and Kathleen reported to Dr. Hayden that she was attending these meetings.25 Although we can only speculate as to what additional services DCYF might have offered Kathleen to address her alcohol issues, it is clear that she did at least receive services through AA.
This Court has recognized that DCYF does not have to make extraordinary efforts, guarantee success, or be burdened *1171with “holding the hand of a recalcitrant parent.” In re Joseph S., 788 A.2d at 478 (quoting In re Kristen B., 558 A.2d at 204); accord In re Jose Luis R.H., 968 A.2d at 882. Rather, what matters is whether DYCF made reasonable efforts to address the problem, and they indeed did so here.
We respectfully find that the majority’s reliance on In re Natalya C. is misplaced. In that case, this Court vacated a decree terminating parental rights when DCYF had offered the mother sufficient services addressing her substance-abuse issues, but failed to provide “any ” treatment for mental-health concerns that DCYF should have known about on account of the mother’s medical records. In re Natalya C., 946 A.2d at 208-04. In light of the numerous alcohol evaluations conducted and the AA meetings arranged and attended, we do not believe that it accurately can be said that, here, DCYF failed to provide “any ” substance-abuse treatment for Kathleen.
In addition to the evidence of Kathleen’s failure to maintain a substance-free lifestyle, the record is replete with evidence of incidents when she acted in a hostile and belligerent manner, notwithstanding her participation in anger-management counseling with Ms. Harrower. Ms. Jawharji-an and Ms. Cuddy testified that both parents frequently were verbally abusive to each other and to the social caseworkers and that they often used profanity and vulgarity in the presence of the children. Moreover, Ms. Cuddy testified that three separate parent aides were provided through FRCA, but that each one terminated services due to lack of cooperation on the parents’ part.
In summary, we believe that there is ample legally competent evidence in the record to support the trial justice’s decision terminating Kathleen’s parental rights under § 15 — Y—7(a)(3). In our opinion, under these circumstances, DCYF offered reasonable services to her and she did, in fact, receive services to address her substance-abuse problem. With respect to Ronald, we agree with the majority that the trial justice did not sufficiently articulate a finding of unfitness. Accordingly, we would affirm the decree of the Family Court as it pertains to Kathleen and remand the case for more complete findings relative to Ronald.

. Consistent with the majority opinion, we shall refer to the parents by their first names. No disrespect is intended.


. The children have remained in placement since then.


. This set of case plans resumed the goal of reunification.


. Even though G.L.1956 § 15 — 7—7(b)(1), which sets forth the reasonable-effort requirement, actually is silent about whether reasonable efforts are required if a petition is filed under § 15 — 7—7(a)(3), this Court has construed the statute to indeed apply to petitions *1170filed under § 15-7-7(a)(3). See In re Christopher B„ 823 A.2d 301, 315 (R.I.2003).


. Although these substance-abuse services were provided by AA, and not directly by DCYF, they still are acknowledged as services offered and received, as the statute does not require that DCYF be the sole provider of the services. See § 15-7-7(a)(3); In re Raymond C„ 864 A.2d 629, 634 (R.I.2005).